DISSENTING OPINION.
WOODSON, J.
I dissent from the opinion herein for the reason that in my judgment when the State of Missouri brought suit against the land to foreclose its lien for taxes assessed against it, and secured a judgment of the circuit .court foreclosing that lien, then by that act the lien of the State for taxes became extinct and released from the land, and became merged in the judgment of the court, which was from that time on a judgment lien and not a tax lien, and that *102when the State had a special execution issued on that judgment and sold the land to Johnson in satisfaction of that judgment and made him a deed in pursuance thereof, conveying the land to him, he thereby took the land free of all tax and judgment liens, for the reason that the judgment absorbed the tax lien, and the sale under execution issued on the judgment satisfied the judgment lien, thereby leaving the land clear of all taxes.
Such is not only the plain meaning of the statute regarding the sale of real estate for the - collection of back takes, but it is the sensible and just view to be taken of those enactments, which must be taken and construed in connection with the thirty-year statute, which was designed to assist and facilitate the collection of taxes, and not to unjustly deprive the owner of his land by some interloper, under some pretext of right.
According to the majority opinion the judgment and sale of the land thereunder was not only a useless and farcical proceeding, but was also a trick and snare by which Johnson was tricked out of his money by the State. The Legislature realized that the land would not always sell for a sufficient sum to pay all the taxes due on the land, and expressly provided that in such cases the residue should be collected from the judgment debtor in the tax suit, thereby recognizing that the State had no further lien on the land.
Suppose Johnson, instead of having paid only $4 for the land, had bid a sum sufficiently large to-have paid all the costs, taxes and penalties, would it be seriously contended that he would be required to go further and pay the taxes again to the collector in order to prevent some interloper from stealing or taking possession of the land and holding it one year, and thereby rob him out of it under the guise of the *103thirty-year statute, aided by the trick aforesaid? I think not. There is not a particle of difference in the principle underlying the concrete case in hand and the supposed case.